Title: To Thomas Jefferson from David Meade Randolph, 17 October 1791
From: Randolph, David Meade
To: Jefferson, Thomas



Sir
Richmond 17th October 1791

I have to acknowledge the receipt of your very kind letter of the 6th. instant.—The appointment I shall accept, if upon a recommendation  to the president, he shall so far honor me by his approbation. The duties thereof I shall make it a point to regard, and execute them with the utmost of my abilities. Among the many motives to a faithful acquittal of the trust, there shall be none more urgent than to support and justify your choice.—I have the honor to be your obliged Huml. Sert.,

D M Randolph

